Citation Nr: 0705243	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-26 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability rating for lumbar 
strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from February 1990 to November 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim addressed in this decision has been 
obtained by the RO.

2.  The veteran's service-connected lumbar strain is 
productive of moderate limitation of motion of the lumbar 
spine and moderate intervertebral disc syndrome; however, it 
is not manifested by incapacitating episodes necessitating 
bedrest prescribed by a physician, flexion of the 
thoracolumbar spine to less than 30 degrees, listing of the 
whole spine to opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion, abnormal mobility on forced 
motion, favorable ankylosis of the entire thoracolumbar 
spine, or significant additional neurological impairment, 
including, but not limited to, bowel and bladder impairment. 


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for service-connected lumbar strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), 
Diagnostic Codes 5292, 5295 (2003); 5237, 5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.

In this case, in an October 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to establish an increased rating as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claim.  Here, the Board notes 
that the letters from the RO did not advise the veteran of 
the information and evidence necessary to establish an 
effective date for the claim on appeal.  However, in light of 
the denial of the claim on appeal, any question as to the 
proper effective date to be assigned is rendered moot.  
The Board acknowledges that the letter did not expressly 
advise the veteran to submit any relevant evidence in his 
possession; however, the letter did implicitly notify the 
veteran that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence he himself 
may have.  Additionally, it is pertinent to note that the 
evidence does not show, nor does the veteran or his 
representative contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  See Mayfield, supra (due process concerns with 
respect to VCAA notice must be pled with specificity).

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records, 
private medical records, and VA examination reports.  As the 
veteran has been afforded a VA examination, the Board finds 
that the record includes sufficient medical evidence to 
decide the claim at hand and that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Furthermore, 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's lumbar spine disability is currently rated by 
the RO under the Diagnostic Codes 5295-5292.  The Board notes 
that during the pendency of the veteran's appeal, VA 
promulgated regulations for the evaluation of the 
disabilities of the spine (except for intervertebral disc 
syndrome, which was amended in September 2002), effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), 
codified, in pertinent part, at 38 C.F.R. 4.71a, Diagnostic 
Codes 5237, 5242, 5243, effective September 26, 2003.  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 20 percent rating for moderate limitation of 
motion, and a maximum schedular rating of 40 percent for 
severe limitation of motion.  

Under Code 5295, if there is lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position, a 20 percent 
evaluation is in order.  A maximum schedular rating of 40 
percent is awarded when lumbosacral strain is severe, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned, in pertinent part, as 
follows:

20 percent-forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphyosis;

40 percent-forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  

5237 Lumbosacral strain 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Note (1) provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

July 2003 private treatment records from G. J. C., M. D., 
show that the veteran was being treated for low back strain.  
The veteran noted stiffness in the mornings and a tingling 
sensation traveling down the right leg.  He noted that he was 
still able to perform his duties at work.  He had no bowel or 
bladder incontinence.  On examination, the veteran had no 
pain with straight leg raising bilaterally.  His reflexes 
were symmetric at the knees and ankles and plantars.  His 
gait was slow but steady and he could perform tandem gait 
without difficulty.  The diagnosis was chronic lumbar strain.

A November 2003 neurologic consultation report from M. P., M. 
D., notes that the veteran complained of low back pain and 
pain which radiated into his right lower extremity with some 
numbness.  He had no other complaints.  On examination, the 
veteran had symmetrical strength, tone and muscle mass in 
both lower extremities as well as symmetrical deep tendon 
reflexes.  His sensory examination in all modalities was 
unremarkable.  Based on this clinical examination, the 
veteran was diagnosed with pseudoradicular pain in the right 
lower extremity with right SI joint dysfunction.

A November 2003 VA examination report shows that the veteran 
complained of low back pain that related to his right hip.  
The veteran noted that he had not been told by his medical 
providers to have total bed-rest.  He noted flare-ups two to 
three times a week.  He denied any bowel or bladder 
incontinence and use of any braces, splints, canes, crutches 
or other assistive devices.  He could walk up to a mile.  He 
reported no surgery or injections in his back.  He reported 
that he was able to fulfill his activities of daily living.  

On examination, the veteran walked with a fairly normal gait.  
His back had no abnormality of color, deformity, or swelling.  
Palpation of the spine elicited tenderness, but no 
abnormality of temperature, crepitance, or swelling.  Forward 
flexion was to 80 degrees, extension was limited by pain to 
10 degrees, right side bending was limited by pain to 10 
degrees, left side bending was to 30 degrees, and left and 
right rotation were to 30 degrees.  After repetitively 
flexing and extending, there was no increase in pain, 
weakness, fatigability and incoordination.  The veteran was 
able to heel walk and to toe walk.  In a sitting position, 
the straight leg raises were to 90 degrees bilaterally.  
Sensory to light touch was grossly intact and motor strength 
of the lower extremities was full.  The examiner noted that 
x-ray reports from 2000 showed a normal lumbar spine, an MRI 
from 2002 showed mild narrowing of the spinal canal and a 
slight disk bulge, and the November 2003 report from M. P., 
M. D., suggested that the veteran had pseudoradicular pain in 
the right lower extremity.  The examiner's diagnosis was low 
back strain.

A June 2004 letter from J. N. G., D. C., states that the 
veteran complained of low back pain that referred into the 
lower right extremity with generalized weakness.  On 
examination, the veteran had restricted range of motion due 
to local pain and pain into the right lower extremity.  There 
was tenderness to palpation.  Straight leg raising was 
positive at 60 degrees.

A December 2004 letter from J. N. G., D. C., shows that the 
veteran again complained of pain in the low back that 
referred to the right lower extremity.  On examination, the 
veteran once again had limited range of motion with pain that 
referred into the right lower extremity.  The examiner stated 
that the veteran had a chronic lumbosacral sprain/strain, 
intervertebral disc syndrome, central or neural foraminal 
stenosis secondary to disc bulging and congenitally short 
pedicles.

The Board notes that the medical evidence of record shows 
that the veteran has a congenital disability, described as 
congenitally short pedicles, which increases the severity of 
his service-connected lumbar spine disability.  Congenital or 
developmental defects are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.  

Nevertheless, even assuming that all of the veteran's current 
symptomatology is attributable to his service-connected 
lumbar strain, per Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of 
the service- connected condition from a nonservice- connected 
condition, 38 C.F.R. § 3.102 clearly dictates that such signs 
and symptoms be attributed to the service- connected 
condition), the Board finds that the medical evidence of 
record does not support a disability rating in excess of 20 
percent.  

Initially, the Board notes that a rating in excess of 20 
percent is not warranted for intervertebral disc disease 
under Diagnostic Code 5243 as there are no objective 
neurologic symptoms which demonstrate more than moderate 
intervertebral disc syndrome and no indication of physician-
prescribed bedrest.  In fact, the November 2003 VA 
examination report shows that the veteran denied ever being 
prescribed bedrest by a physician.  The same examination 
report shows that the veteran's sensory to light touch was 
grossly intact and his motor strength in both lower 
extremities was full.  Additionally, the November 2003 
neurologic consultation report shows an essentially normal 
neurologic examination of the lower extremities, with the 
exception of pain that radiated into the right lower 
extremity.  

As discussed in detail below, there is also no medical 
evidence to suggest a rating in excess of 20 percent is 
warranted under the either the old or new criteria for rating 
spinal disabilities based on limitation of motion or 
lumbosacral strain.  Further, there is no persuasive evidence 
of associated objective neurological abnormalities to warrant 
a separate compensable evaluation including, but not limited 
to, neurological impairment of the left lower extremity, and 
bowel or bladder impairment. 

Loss of range of motion and lumbosacral strain were 
previously rated under former Diagnostic Codes 5292 and 5295.  
As noted above, under the old Diagnostic Code 5292, 
limitation of motion of the lumbar spine was assigned a 30 
percent rating for severe limitation of motion and under the 
old Diagnostic Code 5295 a 40 percent rating was assigned 
with severe lumbosacral strain, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the revised regulations, the 30 percent rating is only 
applicable to cervical spine disabilities and a 40 percent 
rating is not warranted unless there is forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

The most limitation of motion shown by the medical evidence 
of record, even when taking into consideration additional 
functional loss due to weakness, incoordination, fatigue and 
pain upon repetitive motion, was to 80 degrees of flexion, 10 
degrees of extension, 30 degrees of left lateral flexion, 10 
degrees of right lateral extension, 30 degrees of left 
lateral rotation, and 30 degrees of right lateral rotation.  
Therefore, there is no medical evidence demonstrating that 
the veteran's lumbar spine range of motion is limited to 30 
degrees or less of flexion or that the veteran has severe 
limitation of lumbar spine motion overall.  Thus, a 
disability rating in excess of 20 percent is not warranted 
under either the old or the revised diagnostic codes for 
rating spinal disabilities based on limitation to range of 
motion.  

As for application of former Diagnostic Code 5295 for rating 
lumbosacral strain, none of the medical evidence of record 
shows any evidence of severe lumbosacral strain, with listing 
of the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion, or some of the above with 
abnormal mobility on forced motion in order to warrant a 
rating in excess of 20 percent under former Diagnostic Code 
5295.  

In sum, when considering the medical record and all 
applicable Diagnostic Codes, the preponderance of the 
evidence is against a finding that the veteran's lumbar spine 
disability more nearly approximates the criteria for a 
disability rating in excess of 20 percent.  The Board 
recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, supra and notes that the ranges of motion from the 
November 2003 VA examination report took into consideration 
increased pain, fatigue, weakness and incoordination on 
repetitive motion.

The Board observes at this point that the revised rating 
criteria dictate that associated objective neurological 
abnormalities such as bowel or bladder impairment warrant a 
separate compensable evaluation.  In the instant case, the 
Board acknowledges that the veteran has pain that radiates 
into his right lower extremity.  However, the Board does not 
find that this represents an objective neurologic abnormality 
warranting separate compensation as the veteran's November 
2003 neurologic consultation and November 2003 VA examination 
resulted in no finding of objective neurologic defects as the 
veteran had symmetrical strength, tone and muscle mass in 
both lower extremities as well as symmetrical deep tendon 
reflexes and no sensory impairment.  Moreover, the Board 
notes that the revised rating criteria contained in 
Diagnostic Codes 5235-5243 which rate spinal disabilities 
based on limitation to range of motion specifically include 
pain "whether or not it radiates."  As such, the Board 
finds that a separate evaluation is not warranted for the 
veteran's pain that radiates into his right lower extremity.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the medical evidence of record shows that the 
veteran may be limited from certain work activities as a 
result of his service-connected disability, the record does 
not include any specific factors which may be considered to 
be exceptional or unusual in light of VA's schedule of 
ratings.  The veteran has not required frequent periods of 
hospitalization for his back disability and treatment records 
and examination reports are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by back pain has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 20 percent evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the veteran and a 
higher rating is denied on an extra-schedular basis.


ORDER

A disability evaluation in excess of 20 percent for the 
veteran's service-connected lumbar strain is not warranted.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


